         Case 19-30909-JKS       Doc 42    Filed 03/30/20 Entered 03/31/20 12:24:29             Desc Main
                                           Document Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Marie-Ann Greenberg MAG-1284
Marie-Ann Greenberg, Standing Trustee                                    Order Filed on March 30, 2020
                                                                         by Clerk
30 TWO BRIDGES ROAD                                                      U.S. Bankruptcy Court
SUITE 330                                                                District of New Jersey
FAIRFIELD, NJ 07004-1550
973-227-2840                                             Case No.: 19-30909
Chapter 13 Standing Trustee
IN RE:                                                   Hearing Date: 03/26/2020
   WILLIAM APPLETON
                                                         Judge: JOHN K. SHERWOOD


                   ORDER DENYING CONFIRMATION AND DISMISSING PETITION


   The relief set forth on the following pages, numbered two (2) is hereby ORDERED.




           DATED: March 30, 2020




                                                           1
        Case 19-30909-JKS         Doc 42    Filed 03/30/20 Entered 03/31/20 12:24:29             Desc Main
                                            Document Page 2 of 2
Debtor(s): WILLIAM APPLETON

Case No.: 19-30909JKS
Caption of Order: Order Denying Confirmation and Dismissing Petition


    THIS MATTER having come before the Court on 03/26/2020 for a Confirmation Hearing of the

Debtor(s)' Chapter 13 Plan, and the Court having considered the Chapter 13 Standing Trustee's report and good

and sufficient cause having been shown, it is hereby

    ORDERED AND DIRECTED, that the Confirmation of Debtor(s)' Chapter 13 Plan is hereby denied; and it

is further

     ORDERED AND DIRECTED, that the Debtor(s)' Voluntary Petition for Relief under Chapter 13 and all

 proceedings thereunder be and they hereby are dismissed without prejudice; and it is further

     ORDERED AND DIRECTED, that upon case dismissal any funds held by the Chapter 13 Standing Trustee

 from payments made on account of Debtor(s)' Plan, shall be disbursed to the Debtor(s), less any applicable

 Trustee fees and commisions, except any adequate protection payments due under the proposed plan or by

 Court Order, and/or any counsel fees and costs hereby allowed as an Administrative Expense.

     Pursuant to 11 U.S.C. Sec. 349(b) this Court, for cause, retains jurisdiction over any additional application

 filed within 30 days by any administrative claimants for funds on hand with the Chapter 13 Trustee.




                                                              2
